Citation Nr: 1441045	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  12-30 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

Whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and his friend





ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1978 to August 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which reopened the Veteran's previously denied claim of service connection for bilateral hearing loss and confirmed the previous denial.  Thereafter, jurisdiction was transferred to the RO in Muskogee, Oklahoma.

The Veteran and his friend testified before the Board at a hearing in October 2013.  A transcript of the hearing has been associated with the claims file.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a November 2009 rating decision, the RO denied the Veteran's claim of service connection for bilateral hearing loss; the Veteran did not file a notice of disagreement and no additional evidence was submitted within the appeals period.  Thus, the November 2009 rating decision is final.

2.  The evidence received since the November 2009 rating decision is not duplicative or cumulative of evidence previously of record, it relates to unestablished facts necessary to substantiate the claim, and it raises a reasonable possibility of substantiating the Veteran's claim of service connection.


CONCLUSIONS OF LAW

1.  The November 2009 rating decision, which denied the Veteran's claim of entitlement to service connection for bilateral hearing, loss is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  The evidence received subsequent to the November 2009 rating decision is new and material; and the claim of service connection for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (a) (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

In light of the favorable action taken by the Board, no purpose would be served by undertaking an analysis of whether there has been compliance with the duties to notify and assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Legal Criteria

Applicable law provides that a final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  

The credibility of the evidence is presumed in determining whether new and material evidence has been submitted.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

Analysis

In a November 2009 rating decision, the RO denied service connection for bilateral hearing loss.  At the time of the rating decision, the evidence of record consisted of the Veteran's service treatment records (STRs), VA and private treatment records and a VA examination.  The claim was previously denied because the evidence did not indicate that the Veteran was diagnosed as having bilateral hearing loss in service and there was no indication that the disability was otherwise related to service.  

The Veteran was notified of this decision and of his procedural rights by letter in November 2009.  He did not submit any new and material evidence or a notice of disagreement within a year of the decision.  Thus, the November 2009 rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103.

The evidence received since the November 2009 rating decision includes a VA examination and a transcript from the October 2013 Board hearing.  At the hearing, the Veteran reported that he first noticed hearing loss during service.  His friend also stated that he noticed changes in the Veteran's hearing upon his return from military service.

The evidence received since the November 2009 rating decision is new, in that it was not previously of record.  It is also material as it relates to an unestablished fact necessary to substantiate the claim by showing that hearing loss may have had its onset during military service.  Therefore, the evidence is new and material, and the claim is reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection bilateral hearing loss is reopened and the appeal is to this extent granted.  


REMAND

The Veteran assets that his diagnosed bilateral hearing loss is the result of noise exposure during military service.

During the development of the Veteran's claim, he was provided VA audiological examinations in July 2009 and September 2011.  In both instances, the VA examiners opined that bilateral hearing loss was not at least as likely as not the result of military service.  The opinions were based, in pertinent part, on the Veteran having normal hearing at entrance to and separation from military service.  

The Board notes that regulations do not preclude service connection for a current hearing loss disability where hearing was within normal limits on audiometric testing at separation from service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Rather, when audiometric test results at a veteran's separation from service do not meet the requirements of 38 C.F.R. § 3.385, a veteran may nevertheless establish service connection for current heaing disability by submitting medical evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Further, for the purposes of applying the laws administered by VA, the thresholds for normal hearing are between 0 and 20 decibels, and higher thresholds show some degree of hearing loss.  Hensley, 5 Vet. App. at 157.  

A review of the service medical records shows that the Veteran was afforded multiple audiograms while in active service: at enlistment in March 1978, periodic examinations dated in May 1980 and February 1982, and at separation in July 1983.  Although the Veteran did not have bilateral hearing loss for VA purposes during service, he did have significant shifts in hearing acuity.  Moreover, at the time of separation, the Veteran did not have normal hearing in the left ear at 3000 Hertz.

In light of the foregoing, the Veteran should be afforded an additional VA examination to determine whether his current bilateral hearing loss is etiologically related to service.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiology examination by an examiner who has not previously examined him, to determine the nature and etiology of his bilateral hearing loss disability.  The examiner must review the claims file and note such review in the examination report. 

Any indicated studies should be performed.  Based upon the examination results and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that any hearing loss disability is related to military service. 

The examiner should also discuss the threshold shifts in the Veteran's hearing acuity demonstrated in service and their significance, if any, to the current disability.  

The examiner should provide a rationale for each opinion provided.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

2.  Then, readjudicate the issue on appeal.  If the decision remains adverse to the appellant, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


